Citation Nr: 1139532	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-35 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to a compensable rating for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to December 1961 with periods of active duty for training (ACDUTRA) from July 25, 1981 to August 8, 1981 and from August 8, 1990 to August 24, 1990.  The Veteran also served additional periods of Reserves service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the claims folder is currently held by the RO in St. Petersburg, Florida. 

In June 2007, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing is of record.
 
This case was previously before the Board in October 2007, at which time the claim for service connection for a seizure disorder was reopened.  The reopened claim was remanded along with the claim for a compensable rating for an inguinal hernia.  The Veteran's case returned to the Board in September 2009 where the claim for service connection for a seizure disorder was denied and the claim for an increased rating was again remanded. 

The Veteran appealed the Board's September 2009 denial of the claim for service connection for a seizure disorder to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted a Joint Motion for Remand (JMR), vacating the Board's September 2009 denial of the service connection claim.   The appeal was returned to the Board and in December 2010 the Board again denied the claim.  The Veteran appealed the December 2010 denial of his claim to the Court and another JMR was granted in May 2011.  The claim for service connection for a seizure disorder has once again returned to the Board.  


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the May 2011 JMR, the Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to service connection for a seizure disorder.  Specifically, the Veteran should be provided an additional VA examination and medical opinion that takes into account his credible statements regarding in-service head trauma.  

The Veteran contends that his seizure disorder is related to several in-service head injuries.  In statements throughout the claims period, he reported incurring head injuries during service associated with his participation in boxing and as a result of an explosion that caused him to lose consciousness.  The Veteran was provided a VA examination and medical opinion in May 2009, and while the VA examiner noted the Veteran's reported history of in-service injuries, the examiner's rationale for the stated negative medical opinion did not address the Veteran's assertions.  The May 2011 JMR concluded that the May 2009 VA examination was inadequate due to the VA examiner's failure to discuss the Veteran's lay statements.  A new VA examination is therefore required by VA's duty to assist. 

Regarding the claim for a compensable rating for an inguinal hernia, this issue was remanded by the Board in September 2009.  At that time, the Board ordered that the Veteran should be provided a VA examination to determine the current severity of his scars related to a bilateral inguinal hernia repair.  The record does not indicate that this development has been completed and the claim for an increased rating is once again remanded to allow for the scheduling of a VA examination.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed seizure disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination, and the examiner must review the entire claims folder in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed seizure disorder is etiologically related to any incident of the Veteran's active service.

For the purposes of this examination, the examiner should accept as true the Veteran's assertions that he incurred head injuries associated with his in-service participation in boxing and an explosion that occurred on ship.  A rationale for the stated medical must be provided and it must address the Veteran's assertions.  

2.  If the Veteran has not been provided a VA skin examination since the September 2009 Board remand, schedule the examination.  The Veteran's claims folder must be made available to the examiner prior to the examination, and the examiner must review the entire claims folder in conjunction with the examination.  
All indicated tests and studies should be accomplished and the findings then reported in detail.  Following physical examination of the Veteran, the examiner is requested to report : 

i. The dimensions of the scars related to the Veteran's inguinal hernia repair, including length and width; 

ii. Whether the scar(s) are elevated or depressed on palpation; 

iii. Whether there is adherence to underlying tissue; 

iv. Whether the skin is hypo- or hyper-pigmented and, if so, the dimensions of such pigmentation; 

v. Whether the skin texture is abnormal and, if so, the dimensions of such abnormality; 

vi. Whether there is underlying soft tissue missing and, if so, the dimensions of missing tissue; 

vii. Whether the skin is indurated and inflexible and, if so, the dimensions of such symptoms; 

viii. Whether the scar(s) are painful on examination. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



